Citation Nr: 1510930	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-05 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island


THE ISSUES

1.  Whether the May 2012 rating decision that reduced the evaluation for service-connected residuals of a left knee injury from 20 percent to 10 percent, effective August 1, 2012, was in error.

2.  Whether the May 2012 rating decision that reduced the evaluation for service-connected retropatellar pain syndrome of the right knee from 20 percent to 10 percent, effective August 1, 2012, was in error.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from September 1985 to October 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision.

The Veteran testified at a May 2014 video conference hearing before the undersigned Veterans Law Judge (VLJ) at the Providence, Rhode Island, RO.  A transcript of this hearing has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  However, as the Veteran's claims are being granted in full, the Board finds no further discussion is needed with respect to the requirements set forth in Bryant.


FINDINGS OF FACT

1.  The evidence of record does not reflect an actual change in disability.

2.  An examination that was less full and complete than those on which payments were authorized and continued was used as the basis of the reductions.




CONCLUSIONS OF LAW

1.  The RO's decision to reduce from 20 percent to 10 percent the rating for service-connected residuals of a left knee injury, effective August 1, 2012, was improper, and restoration of the 20 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5258, 5260 (2014).

2.  The RO's decision to reduce from 20 percent to 10 percent the rating for service-connected retropatellar pain syndrome of the right knee, effective August 1, 2012, was improper, and restoration of the 20 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5014, 5258, 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126, prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  Moreover, specific notice requirements apply to reductions in evaluation of service-connected disabilities that would result in a reduction or discontinuance of compensation payments currently being paid.  See 38 C.F.R. § 3.105(e).

Because the Board is granting the Veteran's request to restore his separate 20 percent ratings for each knee disability, from August 1, 2012, the Board need not discuss compliance with the VCAA's duty to notify and assist provisions.  The Veteran could not obtain a better outcome in this matter and, therefore, any error could only be nonprejudicial, i.e., harmless.  38 C.F.R. § 20.1102 (2014); see also Shinseki v. Sanders, 556 U.S. 396, 407-11 (2009).  There simply is no such possibility of prejudicial error with respect to VCAA notice and duty to assist requirements given the granting, rather than denial, of the claims.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a May 2004 rating decision, the RO assigned a 20 percent evaluation, effective November 21, 2003, for the Veteran's service-connected retropatellar pain syndrome of the right knee, and a 20 percent evaluation, effective November 21, 2003, for the Veteran's service-connected residuals of a left knee injury.  In January 2009, the Veteran filed increased rating claims pertaining to these disabilities.  In a June 2009 rating decision, the RO continued the separate 20 percent ratings assigned to these disabilities.  In October 2010, the RO issued a rating decision proposing to decrease the 20 percent evaluation assigned to the Veteran's retropatellar pain syndrome of the right knee to 0 percent and to decrease the 20 percent evaluation assigned to the Veteran's residuals of a left knee injury to 10 percent.  In a May 2012 rating decision, the RO decreased the separate 20 percent evaluations assigned to each knee disability to 10 percent each, effective August 1, 2012.  The Veteran asserts that reduction of these ratings was improper.

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown , 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the Veteran's separate 20 percent ratings for his right and left knee disabilities were in effect from November 21, 2003, more than five years prior to the RO's June 2009 proposed reduction of the rating.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  There are multiple requirements for reducing ratings listed in 38 C.F.R. § 3.344(a), all of which must be met in order for the reduction to be upheld and restoration denied.  One of those requirements is that examinations that are less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  38 C.F.R. § 3.344(a).  Subsection (b) provides that if doubt remains, after according due consideration to all the evidence developed pursuant to 38 C.F.R. § 3.44(a), the rating will be continued in effect.  38 C.F.R. § 3.344(b).  For the following reasons, the Board finds that doubt remains as to the reduction, and restoration is therefore warranted.

In this case, the RO essentially assigned the separate 20 percent ratings for each knee in the May 2004 rating decision under Diagnostic Code 5258.  Diagnostic Code 5258 allows for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint.  

In the May 2004 rating decision, the RO discussed the findings from a February 2004 VA examination, in which the Veteran reported bilateral knee pain and locking.  It appears that the RO assigned the 20 percent evaluations on the basis of these symptoms. 

In the May 2012 rating decision, the RO applied Diagnostic Code 5260 and decreased the evaluations assigned to the Veteran's knee disabilities to 10 percent each.
 
Prior to this rating decision, the Veteran underwent a VA examination in April 2012, at which he complained of daily pain.  At this examination, the Veteran was noted as not having a meniscal condition.  As such, the sections pertaining to frequent episodes of joint locking, pain, and effusion were not completed. 

In a June 2011 VA examination, no discussion was provided with regard to effusion or locking.  

In a September 2010 VA examination, the Veteran reported knee pain and locking of the bilateral knees. 

In this case, the Board does not find that the medical evidence of record reflects that the Veteran's knee disabilities actually improved.  The Veteran reported pain and locking in the February 2004 VA examination report, which was used to assigned his original 20 percent evaluations.  The Veteran still reported pain and locking at the September 2010 VA examination.  As noted, the June 2011 VA examination report did not discuss effusion or locking, and the sections pertaining to frequent episodes of locking, pain, and effusion were not completed in the April 2012 VA examination report.   

Therefore, the Board finds that it cannot be ascertained from the medical record that the Veteran's knee disabilities underwent an actual change in disability.  See Brown, supra.  Moreover, as information pertaining to locking and effusion was not provided at the June 2011 or April 2012 VA examinations, the Board finds that these examinations were less full and complete than the February 2004 VA examination report, upon which the original 20 percent ratings were assigned.  See 38 C.F.R. § 3.344(a) ("Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.").  Further, the Board notes the Veteran's assertions at the May 2014 hearing that the April 2012 VA examination was the "least proficient knee exam" that he had ever underwent, in light of the fact that he felt the examiner did not fully examine his knees.   

Based on above, the Board finds that the evidence of record does not definitively reflect that an actual change in the Veteran's knee disabilities has occurred.  Moreover, the Board finds that doubt as to the propriety of the reduction has been created by the fact that the reduction was based on a less than full and complete examination than the one on which payments were originally granted.  Given the benefit of the doubt doctrine as well as the requirement of 38 C.F.R. § 3.344(b) that if doubt remains the rating will not be reduced, the Board finds that the reduction of the ratings for service-connected residuals of a left knee injury and service-connected retropatellar pain syndrome of the right knee from 20 percent to 10 percent, effective August 1, 2012, was improper, and restoration of the separate 20 percent ratings is warranted, effective August 1, 2012.  38 U.S.C.A. § 5107(b).  


ORDER

The May 2012 rating decision that reduced the evaluation for service-connected residuals of a left knee injury from 20 percent to 10 percent, effective August 1, 2012, was in error.  Entitlement to restoration of this 20 percent evaluation, effective August 1, 2012, is granted.

The May 2012 rating decision that reduced the evaluation for service-connected retropatellar pain syndrome of the right knee from 20 percent to 10 percent, effective August 1, 2012, was in error.  Entitlement to restoration of this 20 percent evaluation, effective August 1, 2012, is granted. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


